UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2013 Intelligent Living Inc. (Exact name of registrant as specified in its charter) Nevada 000-54026 45-1498410 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 20801 Biscayne Blvd, Suite 403 Miami, FL 33180 (Address of Principal Executive Offices) (Zip Code) (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. Intelligent Living changed its certifying accountant from W.T. Uniack and Company, CPA’s, P.C. to Douglas Labrozzi, CPA, MBA of Labrozzi & Co., PA.As part of the transition the former certifying accountant issued a letter dated November 18, 2013 stating that there were no disagreements between W.T. Uniack and Co., CPA’s, PC and the Company concerning the Company’s financial statements. Labrozzi & Co, PA maintains its address at 1395 Brickell Avenue, Suite 3311, Miami, Florida 33131 and with website address of www.labrozzicpa.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: November 19, 2013 Intelligent Living Inc. By /s/Victoria Rudman Name: Victoria Rudman Title: Chief Executive Officer INDEX TO EXHIBITS ExhibitNo. Description Exhibit 16.1 Letter From Former Certifying Accountant
